361 S.W.3d 442 (2011)
In the Matter of Nelson L. CONNER, Respondent;
Richard A. Conner, Respondent,
v.
Sandra J. England, Appellant.
No. WD 73119.
Missouri Court of Appeals, Western District.
November 29, 2011.
*443 Brian A. Tillema, Lee's Summit, MO, far appellant.
Kim S. Summers, Kansas City, MO, for respondent Richard A. Conner.
Frank J. Murphy, Kansas City, MO, for respondent Nelson Conner.
Before Division Three: KAREN KING MITCHELL, Presiding Judge, JAMES M. SMART, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Sandra England appeals the Judgment of the Circuit Court of Jackson County, appointing the Public Administrator as a Guardian and Conservator for her father, Nelson Conner, and limiting his placement to a location not occupied by Sandra England and for refusing to allow Sandra England to reopen the evidence to adduce additional evidence.
We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.